MEMORANDUM **
Rodney L. Plant, a former Idaho state prisoner, appeals pro se from the district court’s order denying his application for leave to proceed in forma pauperis (“IFP”) in his 42 U.S.C. § 1983 action alleging federal and state law claims arising out of the alleged denial of his right to practice his religion. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). We affirm.
The district court did not abuse its discretion by denying Plant’s IFP application because Plant did not demonstrate that he was unable to pay the court’s filing fee due to poverty or indigency. See id. (“An affidavit in support of an IFP application is sufficient where it alleges that the affiant cannot pay the court costs and still afford the necessities of life.”); United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (a § 1915 affidavit must state facts “with some particularity, definiteness and certainty” as to indigency (citation and internal quotation marks omitted)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3,